DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant claims are the national stage entry of PCT/IL2018/051158 filed 30 October 2018. Acknowledgement is made of the Applicant's claim of foreign priority to application IL255404 filed 2 November 2017.

Examiner’s Note
Applicant's amendments and arguments filed 9 June 2022 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. In the Applicant’s response, filed 9 June 2022, it is noted that no claims have been amended and no new matter or claims have been added.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Closest prior art, Clear et al. (US 2004/0204510) teaches forming HIPEs comprising a polyelectrolyte comprising a zwitterionic monomer. However, as the Applicant points out, the polyelectrolyte is comprised in the internal aqueous phase of the HIPE and not the external oil phase. There is no teaching or suggestion to include the polyelectrolyte in the external phase. A search of the prior art does not provide any teaching or suggestion for including a polymer comprising a zwitterionic pendant group in the external phase of a HIPE. As such, claims 1-2, 4, 7, 26-27, 29, 31-33, 35-37, 39-41, and 43 are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW S ROSENTHAL/           Primary Examiner, Art Unit 1613